
	
		I
		112th CONGRESS
		1st Session
		H. R. 2757
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Ms. Lee of California
			 (for herself, Ms. Woolsey,
			 Mr. Honda,
			 Ms. Waters,
			 Mr. Grijalva,
			 Mr. Frank of Massachusetts,
			 Mr. Ellison, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the use of funds to maintain United States
		  Armed Forces and military contractors in Iraq after December 31, 2011, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iraq Withdrawal Accountability Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)The Agreement
			 Between the United States of America and the Republic of Iraq On the Withdrawal
			 of United States Forces from Iraq and the Organization of Their Activities
			 during Their Temporary Presence in Iraq states that the deadline for withdrawal
			 of United States Armed Forces from Iraq is December 31, 2011.
			(2)The American
			 people support the withdrawal of United States Armed Forces from Iraq by the
			 agreed upon deadline of December 31, 2011, and during the campaign of then
			 presidential candidate Barack Obama, the President stated that he would end the
			 war in Iraq and bring our troops home.
			(3)It is estimated
			 that the United States will save tens of billions of dollars by bringing all
			 United States Armed Forces and military contractors safely home from Iraq by
			 the agreed upon deadline of December 31, 2011.
			(4)Leaving United
			 States Armed Forces and military contractors in Iraq beyond the deadline is not
			 in United States security interests, strategic interests, and economic
			 interests.
			3.Statements of
			 policy
			(a)In
			 generalIt is the policy of
			 the United States to withdraw all United States Armed Forces and military
			 contractors from Iraq by December 31, 2011.
			(b)Amendment to
			 timelineFurthermore, it is the policy of the United States that
			 no provision of any agreement between the United States and Iraq that amends
			 the timeline for such withdrawal in a manner that obligates the United States
			 to a security commitment to respond to internal or external threats against
			 Iraq after such date shall be in force with respect to the United States unless
			 the agreement is in the form of a treaty requiring the advice and consent of
			 the Senate (or is intended to take that form in the case of an agreement under
			 negotiation) or is specifically authorized by an Act of Congress enacted after
			 the date of the enactment of this Act.
			4.Prohibition on
			 use of funds
			(a)In
			 generalNo funds may be used
			 as follows:
				(1)To maintain United
			 States Armed Forces or military contractors in Iraq after December 31,
			 2011.
				(2)To establish any military installation or
			 base for the purpose of providing for the permanent stationing of United States
			 Armed Forces in Iraq.
				(3)To exercise United States control over any
			 oil resource of Iraq.
				(b)ExceptionParagraphs (1) and (2) of subsection (a)
			 shall not apply to the use of funds to retain members of the United States
			 Armed Forces in such numbers as the President considers required for protection
			 of the United States Embassy in Baghdad, Iraq.
			
